DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-2, 4-21 have been considered but are moot in view of new ground of rejection.
With respect to Applicant’s argument that Hildreth in view of Mickesen does not disclose a machine-learning algorithm to predict a candidate media content that the viewers would prefer, wherein the machine-learning algorithm uses market research and history data to predict the candidate media content, as recited in claim 1 (see, pages 7-14), Examiner 
Again, Examiner no need to give patentable weight to non-functional descriptive material. In this case, limitation “emotional trait” recited in the claim is non-functional descriptive material since the “emotional trait” does not change the operation of the system structure of creating a group profile from types of data each viewer/user. The “emotional trait” is merely given weight as a type of data of viewer for user to create a profile group.
Although, non-functional descriptive material is not required to give patentable weight, all claimed limitations, including non-functional descriptive material, are known by prior art as discussed below.
Klappert (with its fully incorporated by references) is relied on as one example that the teaching “key attributes include an emotional trail of each individual viewer” is well-known in the art, and discussed below.
Claim 3 has been canceled.
	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth (US 20090133051) in view of Klappert et al. (US 20150178511).
Note: each of the documents that are incorporated by references in its entirety in Hildreth (see for example, Hildreth: paragraph 0001) or Klappert (paragraphs 0020, 0031, 0052, 0078, 0084, including Ser. No. 14/038,158 (corresponding to U.S 20150033258 –hereinafter referred to as K258), Ser. No. 14/038,046 (corresponding to U.S  20150033262–hereinafter referred to as K262) Ser. No. 14/038,171 (corresponding to U.S 20150033245 –hereinafter referred to as K245), Ser. No. 14/038,257 (corresponding to U.S 20150033266 –hereinafter referred to as K266), Ser. No. 14/037,984 (corresponding to U.S 20150029087 –hereinafter referred to as K087), Ser. No. 14/038,044 (corresponding to U.S 20150033259 –hereinafter referred to as K259), US 20110069940 (hereinafter referred to as Shimy), US 20100153885 (referred to as Yates) are treated as part of the specification of Hildreth or Klappert respectively (MPEP 2163.07 b).

Regarding claim 1, Hildreth discloses a device (figures 2-3, 19), comprising: 
 	a processing system including a processor (media device including processor/processing circuitry of media device– figures 2-3, 19, paragraphs 0053-0054, 0056, 0214-0217); and 
 	a memory that stores executable instructions (storage or memory of media device that stores executable instructions –figures 2-3, 19, paragraphs 0214-0217) that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
	capturing an image of viewers in an audience of user display equipment (capture image 121 of users in audience of user display equipment - figures 2-3,7, 9-10, 19, paragraphs 0043, 0071, 0095);
	extracting key features of the viewers from the image (extracting key features/attributes of faces, skin, age, body, gesture, etc. of users from the captured image – see include, but not limited to, figures 9-10, paragraphs 0043, 0071-0073, 0089, 0095, 0113, 0128, 0130);
	 creating a group profile from the key features, wherein the key features include attributes of each viewer (creating a group profile/preference for users such as dad, son, etc. from the key features/attributes such as facial attributes, skin attribute, gesture attribute, etc. for each user such as for dad, son in the captured image –– see include, but not limited to, figures 9-10, paragraphs 0043, 0071-0073, 0089, 0091, 0095, 100-101, 0128, 0130); 
executing a machine-learning algorithm to predict, based on the key features stored in the group profile, a candidate media content that the viewers would prefers (executing a software/training machine to predict/recommend, based on the key features related to age group, gender, etc. in the group profile, a candidate media program/content that are suitable/customized for viewers based on age group/gender group, etc.  for the identified users such as dad and son – see include, but not limited to, figures 1, 12-14, 16-17, paragraphs 0105, 0112, 0115, 0156, 0186-0188); and 
providing the candidate media content to the user display equipment for the audience to view (providing the recommendation/candidate of filtered program to user device for the identified users/audience to view  - see include, but not limited to, figures 1, 12-14, 16-17, paragraphs 0112, 0115, 0156).  
Hildreth discloses extracted attributes comprising facial attributes such as wrinkle of the faces, attributes of mouth movements, moth position, mouth pose, gesture, etc. – see include, but not limited to, paragraphs 0091, 0092, 0128-0130, 0137). However, Hildreth does not explicitly disclose attributes/key features including an emotional trait, wherein the machine-learning algorithm uses market research and history data to predict the candidate media content.
Klappert discloses a device comprising a processor and memory that stores executable instructions to perform operations (figure 3, paragraphs 0039,0065-0066 ) comprising:
 creating a group profile from key features, wherein the key features include an emotional trait of each viewer (creating a group profile/preference from key features  including an emotional trait such as mood, emotional state, etc.– see include, but not limited to, paragraphs 0019-0020, 0024-0025, 0027, 0030, 0049, 0058, 0107; Shimy: paragraphs 0045, 0050, 0054, 0118-0122, 0125; K266: paragraphs 0010, 0052, 0054, 0066, 0138, 0150);
Klappert also discloses executing a machine-learning algorithm to predict, based on the key features stored in the group profile, a candidate media content that the viewers would prefer, wherein the machine-learning algorithm uses market research and history data to predict the candidate media content; and providing the candidate media content to the user display equipment for the audience to view (executing self-learning systems (e.g., neural networks), or training/recognition module to predict/suggest/recommend, based on the key features/preferences stored in the group profile, a candidate (recommended) media content that viewers would prefer/interest, wherein the machine-learning systems uses user viewing histories, market research relating to the user to suggest a particular media content interest to user and providing the suggested particular content to user display equipment for display to the user to view – see include, but are not limited to, paragraphs 0024-0025, 0060, 0088; K266: paragraphs 0068, 0069, 0249).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hildreth with the teaching of features including emotional trait for each viewer and wherein the machine-learning algorithm uses market research and history data to predict the candidate media content as taught by Klappert in order to yield predictable result of improving level of interest in particular show (see for example, Klappert: paragraph 0024) or to share emotional state of user with other users (paragraph 0030).

Regarding claim 2, Hildreth in view of Klappert discloses the device of claim 1, wherein determining a number of viewers in the audience (detecting/determining number of users in the audience watching the content such as dad user, son user, etc. – see include, but not limited to, Hildreth: paragraphs 0043, 0071, 0115; or active users - Shimy: figures 9-14).   

Regarding claim 4, Hildreth in view of Klappert discloses the device of claim 3, wherein the key features include other traits including clothing, a body position, reactions to the media content, or a combination thereof (e.g., other traits such as attributes related to other object, remote control position, body positon, reactions/engagement, body movement, gesture, etc. – see include, but not limited to, Hildreth: paragraphs 0075, 0091-0092, 0122, 0126-0131; Klappert: paragraphs 0019, 0024; K266: paragraphs 0228, 0221, 0219).  

Regarding claim 5, Hildreth in view of Klappert discloses the device of claim 4, wherein the other traits include a relative position of each individual to a display device of the user display equipment (relative position of each user to a display device of the user display equipment – see include, but not limited to, Hildreth: figures 9-10, paragraphs 0126-0131; or whether user in range or leaves the detection region – see include, but are not limited to, Shimy: paragraphs 0087-0095).  

Regarding claim 6, Hildreth in view of Klappert discloses the device of claim 1, wherein the candidate media content is further determined based on a physical location of the audience (physical location of particular room, or location associated with the user, etc. is used to filter/customize program for display to user(s)– see include, but not limited to, Hildreth: figures 9-10, paragraphs 0106-0107, 0122-0123, 0167; Klappert: paragraphs 0024; Shimy: figures 11-14, paragraphs 0088-0095).  

Regarding claim 7, Hildreth in view of Klappert discloses the device of claim 6, wherein the physical location of the audience is determined from a media access control address, an IP address, a device identifier, a phone number, a SIM card, a Wi-Fi router to which the device is connected, GPS coordinates, or a combination thereof (e.g., Wifi network, physical location with address, room identifier/number, geographic area, phone numbers, etc. see include, but not limited to, Hildreth: paragraphs 0055, 0122; Klappert: paragraphs 0025, 0031, 0061; Shimy: paragraphs 0051, 0053, 0059, 0088, 0174).  

Regarding claim 8, Hildreth in view of Klappert discloses the device of claim 5, wherein the machine-learning algorithm additionally use a factor external to the audience to predict the candidate media content (e.g., suggest a particular content is determined based on a factor such as room, physical location, location of remote control, program rating, content characteristics/identifier, market research, information from other user, etc. – see include, but not limited to, Hildreth: figures 1, 9-10, 13-14, 16-17; Klappert: paragraphs 0024-0025, 0088).  

Regarding claim 9, Hildreth in view of Klappert discloses the device of claim 8, wherein the factor comprises a time of day, a weather condition, a sports season, or a combination thereof (e.g., time of day associated with broadcast time of program/event or time of day the user viewing–see include, but not limited to, Hildreth: figures 1, 9-10, 13-14, 16-17, paragraphs 0081, 0189-0190, 0199; Klappert: paragraphs 0024-0025).  

Regarding claim 10, Hildreth in view of Klappert discloses the device of claim 1, wherein the processing system comprises a plurality of processors operating in a distributed processing environment (see include, but not limited to, Hildreth: figures 3, 18-19, paragraph 0214; Klappert: figures 3-4, paragraph 0066).  

Regarding claim 11, the limitations of a non-transitory,machine readable medium that correspond to the limitations of a device in claim 1 are analyzed as discussed in the rejection of claim 1, wherein recited “key attributes” corresponding to “key features” in claim 1. Particularly, Hildreth in view of Klappert discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
 	capturing an image including each individual viewer of an audience viewing media content on equipment; 
 	identifying one or more key attributes for each individual viewer from the image, resulting in key attributes for the audience;
 	creating a profile for the audience based on the key attributes of the audience, wherein the key attributes include an emotional trait of each individual viewer; 
	executing a machine-learning algorithm to predict, based on the key attributes stored in the profile, a candidate media content that the viewers would prefer, wherein the machine-learning algorithm uses market search and history data to predict the candidate media content; and providing the candidate media content to the equipment (see similar discussion as discussed in the rejection of claim 1 and include, but not limited to, Hildreth: figures 1, 3, 9-10, 19; Klappert: paragraphs 0024-0025, 0058, 0060, 0088, 0107; K266: paragraphs 0068, 0069, 0249).  

Regarding claim 12, Hildreth in view of Klappert discloses the machine-readable medium of claim 11, wherein the one or more key attributes comprise a physical trait of an individual viewer of the audience (physical attributes such as facial attributes, age-related attributes, skin/gesture attributes, etc. see include, but not limited to, Hildreth: figures 11, 15, paragraphs 0012-0016, 0132-0134, 0141; Klappert: para. 0019).  

Regarding claims 13-14, the addition limitations that correspond to the additional limitations of claims 4, 6 are analyzed as discussed in the rejection of claims 4, 6.  

Regarding claim 15, Hildreth in view of Klappert discloses the non-transitory machine-readable medium of claim 14, wherein the operations further comprise determining the physical location of the audience from a media access control address, an IP address, a device identifier, a phone number, a SIM card, a Wi-Fi router to which the equipment is connected, GPS coordinates, or a combination thereof (see similar discussion in the rejection of claim 7).  

Regarding claim 16, Hildreth in view of Klappert discloses the machine-readable medium of claim 11, wherein the processing system comprises a plurality of processors operating in a distributed processing environment (see similar discussion in the rejection of claim 10).  

Regarding claim 17, Hildreth in view of Klappert discloses the non-transitory machine-readable medium of claim 11, wherein the operations further comprise determining a rating for the candidate media content based on reactions obtained from the individual viewers of the audience while viewing the candidate media content, wherein the reactions are used in accordance with a genre of the media content; and storing the rating for the candidate media content (see include, but not limited to, Hildreth: figures 15-17, paragraphs 0128-0131, 0134, 0156; Klappert: paragraphs 0023-0024; K266: paragraph 0070; Yates: paragraphs 0050,0052, 0079).

Regarding claim 18, limitations of a method that correspond to the limitations of a device in claim 1 and/or non-transitory machine readable medium in claim 11 are analyzed as discussed in the rejection of claim 1 or claim 11. Particularly, Hildreth in view of Klappert discloses a method, comprising: 
capturing, by a processing system including a processor, an image including each individual viewer of an audience viewing media content on user equipment; 
identifying, by the processing system, one or more key attributes for each individual viewer from the image; 
creating, by the processing system, a group profile from the key attributes, wherein the key attributes include an emotional trait of each individual viewer; 
executing, by the processing system, a machine-learning algorithm to predict based on the key attributes stored in the group profile, a recommendation for viewing a candidate media content that the viewers would prefer, wherein the machine-learning algorithm uses market research and history data to predict the candidate media content; and providing, by the processing system, the recommendation to the user equipment for the audience (see similar discussion in the rejection of claim 1 and/or claim 11).  

Regarding claim 19, Hildreth in view of Klappert discloses the method of claim 18, further comprising: determining a physical trait of an individual of the audience by image recognition techniques (recognition technique of attributes faces, skin, age, etc. in the captured image – see include, but not limited to, Hildreth: figures 9-11, paragraphs 0043, 0071, 0073, 0128-0134; Klappert: paragraph 0019).  

Regarding claim 20, Hildreth in view of Klappert discloses the method of claim 19, wherein the physical trait is clothing of the individual, a body position of the individual, or a combination thereof (see similar discussion in the rejection of claim 4).

Regarding claim 21, Hildreth in view of Klappert discloses the method of claim 20, wherein the machine-learning algorithm additionally uses a factor eternal to the audience to predict the candidate media content (see similar discussion in the rejection of claim 8).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Campbell et al. (US 20120278179) discloses systems and methods for deducing user information from input device behavior.
	Archibong et al. (US 20140068692) discloses sharing television and video program through social networking.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
April 21, 2021